CROCKETT, Justice
(dissenting).
It is my opinion that the trial court acted correctly in ruling against the plaintiff. This for two main reasons.
First, the offense which Officer Bollwink-el was investigating and of which plaintiff was suspect, was forcible sexual abuse (U.C. A.1953, Sec. 76-5-404). That offense, if committed by an adult, would be a felony. He therefore proceeded in accordance with the statute in determining that he should have the plaintiffs fingerprints taken. That was the time and circumstance under which the fingerprints were taken and that should conclude the matter.
Nothing that happens subsequent to the lawful taking of plaintiff’s fingerprints should retroactively cause their taking to become unlawful. The logic of that conclusion is not altered by the fact that the charge was later reduced to a lesser offense, which incidentally appears to have been a favorable break for the accused. Nor should it be, even though upon a trial, he should be acquitted of the charge. If the ruling be otherwise, there may well be circumstances in which police officers would be effectively prevented from investigating and solving serious crime; and there seems to be plenty of it in which teenagers are involved.
Second, absent any imputation of criminal record, I do not see wherein this plaintiff or anyone else is damaged or disadvantaged by having his fingerprints so recorded in an official file. This is admittedly only true for anyone who intends and desires to be a law abiding and cooperative member of society. For such there are more advantages than disadvantages to having one’s fingerprints so taken and filed. They may be a helpful means of identification in case of amnesia, abduction, or perhaps in other circumstances, where doubt may arise and definite identification be required, or even to exculpate one where there is suspicion of crime and fingerprints are involved. Indeed, there have been national campaigns to have the public generally have' their fingerprints taken and kept on file for such contingencies and in which hundreds of thousands of people (including this writer) have voluntarily cooperated.
I have a most ardent desire that there be adequate safeguards against any improper intrusions upon personal liberties, or the right of privacy, and to avoid either harm or embarrassment to people with normal sensibilities. But there are some areas where individual desires should be subordinated to the greater good in the interest of the safety and good order of society. In my judgment it does not conform either to the letter or the intent of the law, nor serve any useful purpose, to protect or indulge anyone, especially juveniles, whose attitudes toward law and order are in the formative stages, to accord them all of the benefits of our liberally assured freedoms, and protections of the law, but encourage them to be rebellious and antagonistic to it in refusing to accommodate themselves to reasonable requirements for cooperation in law enforcement.
For these reasons and the fact that I cannot see this case as anything other than a contentious (and incidentally futile1) attack on a procedure which is reasonable and necessary for the protection of victims of crime and the safety and good order of society generally, I would affirm the judgment.

. I so state because the record of arrest and fingerprints are forthwith transmitted to the State Bureau of Criminal Identification and to the F.B.I. in Washington.